Citation Nr: 1420970	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for infertility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this case currently resides with the VA RO in Roanoke, Virginia.  The Board notes that the Veteran's March 2011 substantive appeal addresses the issues of entitlement to service connection for infertility and entitlement to service connection for heart palpations/arrhythmia.  Service connection for heart palpations was subsequently granted in a March 2013 rating decision.  As this is considered a full grant of the benefit requested, this issue is no longer on appeal before the Board.

The Board also notes that in her March 2011 substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  However, in July 2013, she submitted correspondence indicating she wished to withdraw her request for a hearing.  Under 38 C.F.R. § 20.704(e) (2013), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  The Board will proceed with appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence. 

The issue of entitlement to an increased evaluation for cerebral hemorrhage, to include extraschedular consideration for infertility, may have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2013).  This issue is not before the Board at this time. 


FINDING OF FACT

The evidence of record does not show that the Veteran has infertility that began in service or can be linked to any established in-service injury, disease, or event.


CONCLUSION OF LAW

The criteria for service connection for infertility have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from "disease" or "injury" incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).   

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran asserts that she has been advised not to become pregnant again after child birth in April 2008 resulted in a spontaneous intercerebral bleed.   The Veteran is currently service connected, as is relevant for this appeal, for cerebral hemorrhage and headaches associated with cerebral hemorrhage.  Currently, she requests service connection for "infertility".  

In a March 2011 statement, the Veteran's private physician noted that the Veteran "has been advised not to become pregnant as this complication [spontaneous intercerebral bleed] could reoccur and is life threatening."  

Infertility is defined as the "diminished or absent capacity to produce offspring."  Dorland's Illustrated Medical Dictionary 936 (32nd ed. 2012).  

The Veteran is not, by definition, infertile as she has had children and is physically capable of continuing to have children.  The medical opinion she has provided actually provides evidence against this claim as it clearly indicates she is not, by definition, infertile.  She simply has been advised not to have more children.

While she has the capacity to have children, however, as noted above, she has been advised against it as child-birth may result in a life-threatening complication.  While the Board is sympathetic to the Veteran's claim, service connection for infertility is not warranted as the Veteran is not, by technical definition, "infertile".  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Board has considered the grant of other benefits, including special monthly compensation (SMC) for anatomical loss or loss of use of one or more creative organs.  See 38 C.F.R. § 3.350(a) (2013).  SMC for loss of a creative organ will be shown by acquired absence of "ovaries or other creative organ."  The Veteran has not undergone the removal or ovaries or the uterus.  Thus, SMC is not warranted.

Instead, the Board finds that the Veteran's statements are best interpreted as a claim for an increased evaluation for cerebral hemorrhage.  As noted above, the RO has not addressed this issue, thus the Board does not have jurisdiction over it, and it will be returned to the RO for initial adjudication.  The Board notes that an extraschedular evaluation may be warranted when the evidence presents such an exception disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321 (2013).  In this case, after suffering from a cerebral hemorrhage shortly after giving birth, the Veteran was advised by her doctor not to become pregnant again because of the danger of another life-threatening cerebral hemorrhage.  If the RO finds that this creates an exceptional disability picture then it should refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).
 
Accordingly, service connection for infertility must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in April 2009.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  

The Board acknowledges that the Veteran was not provided a VA examination with regard to her infertility claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

In this case, as noted above, the Veteran has not provided evidence that she is, by technical definition, infertile.  Thus, the VA is not obligated to provide a medical examination and opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

Service connection for infertility is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


